Proceeding pursuant to section 298 of the Executive Law to review an order of the State Human Rights Appeal Board, dated August 31, 1977, which affirmed a determination of the State Division of Human Rights which dismissed the complaint for lack of probable cause. Order affirmed and proceeding dismissed, without costs or disbursements. The record amply demonstrates that petitioner was paid less than certain male employees because she lacked the extensive prior experience and expertise which those male employees possessed and not because of unlawful discrimination based upon sex and marital status. Titone, J. P., Rabin, Shapiro and Cohalan, JJ., concur.